Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00879-CV

                                     Cresenciano SANCHEZ,
                                            Appellant

                                                  v.

                           WALTER MORTGAGE COMPANY LLC,
                                      Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 10-03-48901-CV
                          Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 5. 2014

DISMISSED

           Cresenciano Sanchez filed a notice of appeal from the trial court’s judgment signed

November 13, 2013. Sanchez was required to pay a $195.00 filing fee when he filed the appeal

on December 10, 2013. See TEX. R. APP. 5; TEX. GOV’T CODE ANN. §§ 51.0051, 51.207(b)(1),

51.208, 51.941(a) (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN

CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF APPEALS AND BEFORE THE JUDICIAL

PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Sanchez did

not pay the filing fee. The clerk of this court notified Sanchez by letter dated December 13, 2013,
                                                                                        04-13-00879-CV


that his notice of appeal was conditionally filed and advised that the filing fee was due no later

than December 23, 2013. Sanchez did not pay the fee.

        In addition, the trial court clerk filed a notification of late record, stating that the record,

which was due January 13, 2014, would not be timely filed because appellant had not paid or made

arrangements to pay the clerk’s fee to prepare the record, and appellant is not entitled to the record

without paying the fee.

        On January 8, 2014, we ordered Sanchez must either (1) provide written proof to this court

that that he is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure

from prepaying fees and costs; see TEX. R. APP. P. 20.1 (providing that indigent party who

complies with provisions of that rule may proceed without advance payment of costs); or (2) pay

the appellate filing fee to the clerk of this court and provide written proof that he has paid the trial

court clerk’s fee for preparing the clerk’s record or has made arrangements satisfactory to the clerk

to pay the fee. We ordered Sanchez must satisfactorily respond to our order no later than January

20, 2014, and advised him that if he failed to respond within the time provided, his appeal would

be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c). Sanchez has not paid the appellate filing fee

and has not filed a response to our order. We therefore dismiss this appeal for want of prosecution.


                                                    PER CURIAM




                                                  -2-